La Juez Asociada Señora Naveira de Rodón
emitió la opi-nión del Tribunal.
El presente recurso nos ofrece la oportunidad de resolver si, en relación con el Art. 181 del Código Penal de 1974 (33 L.P.R.A. see. 4287), la falta de consentimiento por parte del custodio de la propiedad pública es un elemento del delito que prohíbe la fijación de pasquines en dicha propiedad, y si la exclusión de los postes de la prohibición de fijar pasquines en propiedad pública incluye las columnas de los puentes.
Este caso tuvo su génesis cuando dos grupos de personas fueron detenidos por la Policía debido a que se sospechaba *532estaban pegando pasquines. El primero de estos grupos fijó los pasquines en las columnas del puente que cruza la Ave. Iturregui en Río Piedras y une la Villa Panamericana con las facilidades deportivas instaladas allí para los Juegos Pana-mericanos. El segundo los fijó en las columnas del puente que cruza la Ave. Domenech en Hato Rey.
Los pasquines ocupados por la Policía tenían el mensaje siguiente: “PANAMERICANOS 79, BIENVENIDOS, PAR-TIDO SOCIALISTA PUERTORRIQUEÑO.” Mostraban, además, la bandera de Estados Unidos arriada y la bandera de Puerto Rico al tope del asta. La Policía también ocupó en ambos sitios brochas, cubos de goma y pega.
Los integrantes de ambos grupos fueron acusados de vio-lar el Art. 181 del Código Penal de 1974, supra, Ley Núm. 115 de 22 de julio de 1974, según enmendada por la Ley Núm. 4 de 13 de junio de 1976. El Tribunal de Distrito los encontró culpables y condenó a pagar una multa de cin-cuenta ($50) dólares cada uno, o en su defecto, un día de cár-cel p‘or cada cinco ($5) dólares que dejaran de satisfacer. Los acusados apelaron ante el Tribunal Superior. Mediante sen-tencia de 13 de agosto de 1985, éste declaró sin lugar la ape-lación. De esta sentencia recurrieron ante nos mediante recurso de certiorari. Alegaron que el tribunal de instancia erró al no resolver que el Ministerio Público tenía que pro-bar, como elemento del delito, la falta de consentimiento para pasquinar en los lugares utilizados por los peticionarios, y que el Art. 181 del Código Penal de 1974, supra, excluye las columnas de puentes de la prohibición de fijar pasquines en propiedad pública.
El Art. 181 del Código Penal de 1974, supra, en su parte pertinente dispone:
Toda persona que pegare, fijare, imprimiere, o pintare so-bre propiedad pública, excepto en postes, o sobre cualquier propiedad privada, sin el consentimiento del custodio, dueño *533o encargado, cualquier aviso, anuncio, letrero, cartel, gra-bado, pasquín, cuadro, mote, escrito, dibujo, figura o cualquier otro medio similar, no importa el asunto, artículo, persona, actividad, tema, concepto o materia a que se haga referencia en los mismos, será sancionada con multa mínima de cin-cuenta (50) dólares y máxima de doscientos cincuenta (250) dólares. (Énfasis suplido.)
La falta de consentimiento como elemento de la conducta acriminada — Art. 181
 En Mari Bras v. Alcaide, 100 D.P.R. 506 (1972), tu-vimos la oportunidad de interpretar el alcance del anterior Art. 517(6) del Código Penal de 1937, que prohibía fijar pas-quines en propiedad pública o privada sin el consentimiento del dueño. En esa ocasión a los acusados apelados se les de-nunció por pegar pasquines que contenían el mensaje “LAS PLAYAS PARA EL PUEBLO — Movimiento Pro Indepen-dencia” en el Puente Dos Hermanos y en ciertos postes del alumbrado público. La controversia giró en torno a si dicho artículo prohibía sólo la fijación de pasquines que contenían mensajes relacionados con artículos de comercio o si, por el contrario, cubría la fijación de pasquines con todo tipo de mensajes. Optamos por la primera de estas interpretaciones. El caso nos brindó la oportunidad de reconocer que la fija-ción de pasquines constituye un ejercicio de las libertades de expresión y prensa. Además, observamos que es un medio de difusión de ideas, inquietudes y protestas de uso generali-zado en Puerto Rico.
La fijación de pasquines es uno de los medios más econó-micos y efectivos para la divulgación de ideas a la ciudadanía en general. Es el mecanismo de comunicación masiva que, como regla general, tienen a su alcance los grupos minorita-rios y disidentes de escasos recursos económicos. Cónsono *534con estas realidades en Mari Bras v. Alcaide, supra, pág. 510, expresamos:
En general, una disposición legislativa que tiene como pro-pósito la limitación de la libre expresión se verá sujeta a un examen minucioso (careful scrutiny) y será válida sólo si está redactada en términos limitados (narrowly drawn) para pro-teger un interés legítimo e importante del estado {legitimate and compelling state interest).... Como consecuencia, sería inválida una prohibición absoluta de libre expresión y aun una restricción que, sin ser absoluta, sea innecesariamente abarcadora. (Énfasis suplido y citas omitidas.)
Con este trasfondo, en 1974, como parte de la reforma penal, se aprobó el Art. 181, supra, con el propósito de am-pliar el alcance de la prohibición para incluir todo tipo de pasquines y armonizarla con las normas enunciadas en el caso de Mari Bras v. Alcaide, supra. En 1976 el artículo fue enmendado para excluir de la prohibición la fijación de pas-quines en postes y eliminar los requisitos de interés público y valor histórico o artístico al referirse a las propiedades pú-blicas, en las cuales se prohibía la fijación de pasquines.(1)
En la exposición de motivos de la ley se expresó que ésta representaba “parte de un programa de gobierno dirigido a armonizar los intereses de expresión con los de convivencia social. ... El elemento central de esta medida es permitir a los custodios, dueños, o encargados de propiedades públicas y privadas ejercer su consentimiento a la imposición de carteles en sus propiedades. Este elemento junto al programa afirmativo de proveer alternativas a la ex-presión, representa un genuino esfuerzo de garantizar la mejor convivencia de nuestro pueblo”. (Énfasis suplido.) 1976 Leyes de Puerto Rico 686.
*535Como podrá observarse, el consentimiento para pasquinar fue el mecanismo utilizado por el legislador para armonizar y balancear el ejercicio de las libertades de expresión y prensa de los ciudadanos con la protección del derecho de propiedad del Estado.
En relación con la propiedad pública, el Secretario de Transportación y Obras Públicas es el custodio de la misma. Éste “vigilará todas las obras públicas estaduales y tendrá a su cargo todas las propiedades estaduales”(2) “todos los edificios públicos pertenecientes al Estado Libre Asociado de Puerto Rico y todas las obras públicas estaduales sea cual fuere su naturaleza”(3)
*536Al interpretar el actual Art. 181, supra, no podemos apartarnos de la corriente central de las necesidades y usos de nuestro pueblo. Tanto de una lectura del Art. 181, supra, como de un estudio del historial legislativo y de la trayectoria histórica(4) de la medida, surge que “[l]a conducta acrimi-*537nada consiste de pegar, fijar, imprimir o pintar sobre propie-dad pública o privada alguno de los carteles descritos en el tipo sin la autorización de la persona encargada de la pro-piedad o del propietario”. (Énfasis nuestro.) D. Nevares-Muñiz, Código Penal de Puerto Rico, Revisado y Comentado, San Juan, Ed. Rev. C. Abo. P.R., 1986, pág. 322.
Resolvemos, pues, que la falta de consentimiento para pasquinar es un elemento esencial del delito que el Ministerio Público viene obligado a probar. En el caso de autos no se probó la falta de consentimiento para pasquinar, elemento esencial del delito.
H-l HH

La exclusion de los postes de la prohibición de fijar pas-quines del Art. 181.

Resta ahora considerar si las columnas de los puentes están incluidas dentro de la excepción que estableció la en-mienda de 1976(5) al Art. 181, supra. Esta enmienda excluyó específicamente los postes de la prohibición de fijar pas-quines en propiedad pública sin el consentimiento de su cus-todio.
*538Reiteradamente hemos decidido que un estatuto penal debe ser interpretado restrictivamente en cuanto a lo que desfavorece al acusado y liberalmente en cuanto a lo que lo favorezca. Mari Bras v. Alcaide, supra, pág. 516; El Pueblo v. Padilla, 20 D.P.R. 276 (1914). El Art. 6 del Código Penal de 1974, 33 L.P.R.A. see. 3021, a su vez dispone que “[l]as palabras y frases se interpretarán según el contexto y el significado sancionado por el uso común y corriente”. Como podrá observarse, “junto con la doctrina del recto sentido de los términos se adoptó la política de interpretar la ley de la manera más favorable al acusado siempre que lo permitiera el lenguaje de la ley y las circunstancias de su aplicación, asi como el espíritu e intención de la misma”. (Énfasis suplido.) Nevares-Muñiz, op. cit., pág. 11.(6)
Recientemente en Pacheco v. Vargas, Alcaide, 120 D.P.R. 404, 410-411 (1988), expresamos que “[l]os estatutos penales deben interpretarse a la luz de la realidad social de donde surgen y operan. Nuestro deber es interpretar las *539leyes en el contorno de una situación social y económica actual para resolver controversias humanas de profundas im-plicaciones personales para los afectados y para la comunidad en general .... Nunca debemos olvidar que ‘el sentido de hoy no es siempre el sentido de mañana’... [y que l]a interpretación judicial tiene por su naturaleza una evolu-ción natural para las distintas épocas . . . ‘[nosotros los jueces] no [podemos estar] ajenofs] a las transformaciones sociales, científicas y jurídicas. La ley vive y se desarrolla en ambientes que cambian y evolucionan, y si no queremos estarla reformando de un modo frecuente, preciso es que la adapte[mos], como su propia voluntad permite, a las nuevas necesidades de la época.’. . . ‘[Las leyes hay que interpretarlas] a la luz de las realidades específicas de la sociedad en que opera’ (Énfasis suplido y citas omitidas.)
Tomando en consideración los criterios interpretativos antes enunciados y el hecho de que estamos ante un estatuto penal que tiende a restringir y reglamentar el derecho cons-titucional a la libertad de expresión,(7) pasemos a considerar el alcance de la exclusión provista por el Art. 181, supra, en relación con la fijación de pasquines en los “postes”. En el caso Vázquez Negrón v. E.L.A., 109 D.P.R. 19, 24 esc. 3 (1979), señalamos que “[r]egularmente, recurrimos al diccio-nario como fuente confiable para determinar el significado de una palabra, presumiendo que el legislador lo conoce”. Ahora bien, el vocablo “poste” se define por el Diccionario de la Real Academia Española como: “Madero, piedra o co-lumna colocada verticalmente para servir de apoyo o de se-ñal.” (Énfasis suplido.) Diccionario de la Lengua Española, *54020ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, pág. 1091.(8)
De otra parte, tenemos que el debate legislativo que se efectuó en la Cámara de Representantes de Puerto Rico y que condujo a la aprobación del Art. 181, supra, aunque limitado, arroja alguna luz sobre la intención del legislador al aprobar la medida. Al discutirse la exclusión de los postes de la prohibición de fijar pasquines en propiedad pública, tanto el Representante Sr. Carlos Gallisá, como el Representante Sr. Eloy Aponte Colón, estuvieron de acuerdo en que ésta incluía “[t]odos los postes”. (Énfasis suplido.)(9) El Representante Sr. Jorge Orama Monroig, por su parte, al consumir turno a favor de la medida, expresó que el anterior Art. 181, supra, había sido ineficaz en evitar “las pasquinadas indiscriminadas” y que por eso la nueva legislación permitía fijar pasquines sin necesidad de autorización en los postes, observando que “los postes del alumbrado público generalmente están localizados ... en sitios bien visibles”.(10) *541Al tomar en consideración la discusión anterior y a la luz de las necesidades y realidades del Puerto Rico de hoy, resol-vemos que el propósito y espíritu del Art. 181, supra, en re-lación con la propiedad pública, es excluir de la prohibición de fijar pasquines todos los postes, entre éstos claro está, las columnas de los puentes. De esta manera, aunque se prohíbe la indeseable “pasquinada indiscriminada”, se permite un vehículo de expresión, económico y eficaz, localizado general-mente en lugares o sitios visibles, que a su vez limita a un mínimo razonable la intervención del Estado con el fundamental derecho a la libre expresión.
Todo lo anteriormente expuesto nos lleva a concluir que la exclusión de los postes de la prohibición del Art. 181, supra, de fijar pasquines en propiedad pública incluye las columnas de los puentes y que, por lo tanto, en éstas se pueden fijar pasquines sin necesidad de autorización de su custodio.
hH 1 — I HH

Implantación discriminatoria del Art. 181.

Nada repugnaría más nuestra conciencia judicial que permanecer mudos, o como meros espectadores o tibios guardianes de la ley y el derecho, ante una situación de me-noscabo o violación al esencialísimo y fundamental derecho á la libertad de expresión. Si ello ocurriera, el derecho, en su. expresión última que es hacer justicia, se constituiría, en ese trágico momento, en un cómplice de la inacción sofocante de *542la voz individual y, por ende, en un instrumento opresor de la conciencia social del pueblo. Esto nunca lo permitiremos.
Hemos examinado y analizado detallada y cuidadosa-mente el récord de este caso. Discrepamos de la forma y manera en que fueron expresados e interpretados los hechos en la opinión concurrente del Juez Asociado Señor Negrón García. El récord no avala esa interpretación.
Dicha opinión concurrente es sumamente limitativa del derecho a la libertad de expresión, con la cual no podemos estar de acuerdo. Al interpretar el vocablo “postes” como uno que incluya únicamente “los postes de alambrado eléc-trico, teléfono y del telégrafo”, se restringen de forma ina-ceptable los lugares que el legislador específicamente excluyó de la prohibición de pasquinar en propiedad pública sin el consentimiento de su custodio y consagró como sitios apropiados para la divulgación efectiva de ideas. Esta inter-pretación aumenta la facultad del ejecutivo para limitar los lugares públicos que estarán disponibles para la transmisión y comunicación de mensajes e ideas. Tiene el indeseable efecto de otorgar mayor facultad al Estado para, de forma indirecta, controlar o por lo menos reducir la comunicación de ideas o posiciones minoritarias. No podemos estar de acuerdo con una interpretación que conlleve tales resul-tados.
La opinión concurrente del Juez Asociado Señor Negrón García, además, al resolver que el elemento del delito de la falta de consentimiento del custodio de la propiedad pública es una defensa, ha convertido una modalidad del ejercicio de la libertad de expresión en una actividad presumiblemente delictiva. Tampoco podemos suscribir esta interpretación.
La interpretación que hoy hacemos del Art. 181, supra, salvaguarda, en su forma más amplia y auténtica, el derecho al ejercicio de la libertad de expresión, no sólo para estos acubados, sino también para cualesquiera otros cuidadanos *543que ejerciten en el futuro esta modalidad del derecho a la libertad de expresión. La posición adoptada en la opinión concurrente sólo protege a estos acusados. El ejercicio de este derecho fundamental debe estar disponible para todos los integrantes de nuestra sociedad, libre de asfixiantes con-sideraciones ideológicas, sociales, políticas y económicas. Las minorías, los disidentes y los desvalidos de nuestra so-ciedad, los que usualmente no tienen acceso a una sofisticada y costosa prensa, televisión y radio, deben ser protegidos. Hay que garantizarles el derecho a poder expresar y comuni-car sus ideas de forma efectiva, sin cortapisas o limitaciones irrazonables o innecesarias. El fluir de las ideas, el diálogo público, la controversia y la discusión de opiniones abren nuevas avenidas, alternativas y opciones, y promueven la comprensión entre los seres humanos. El Art. 181, supra, hay que interpretarlo de forma tal que fomente y propicie este ambiente de mejor entendimiento mediante la efectiva comunicación de ideas. De esta manera seremos más sabios y más libres.
Por las consideraciones expuestas, se dictará sentencia en la que se revoca la aquí recurrida.
El Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Negrón García emitieron opiniones concurrentes. El Juez Asociado Señor Ortiz no intervino.

 Ley Núm. 4 de 13 de junio de 1976, Leyes de Puerto Rico, pág. 686.


 Código Político, 1902, Art. 133; Mayo 12, 1942, Núm. 212, pág. 1065, Sec. 8; Plan de Reorg. Núm. 10 de 1950, Art. 111(d); Julio 2, 1981, Núm. 18, pág. 125, ef. Julio 2, 1981; 3 L.P.R.A. sec. 411:

“Secretario de Transportación y Obras Públicas; facultades y deberes

“El Secretario de Transportación y Obras Públicas vigilará todas las obras públicas estaduales, y tendrá a su cargo todas las propiedades estaduales, inclu-yendo los edificios, caminos y puentes públicos, las fuerzas hidráulicas, los ríos no navegables y sus cauces, las aguas subterráneas, minas y minerales debajo de la superficie de terrenos particulares, los terrenos públicos y las tierras públicas, los registros y archivos públicos y terrenos saneados; excepto todas las propie-dades adjudicadas al Estado Libre Asociado de Puerto Rico en cobro de contribu-ciones en o antes de la fecha de efectividad de esta ley, que no se utilicen para fines públicos; Disponiéndose, que el Secretario de Hacienda, en consulta con el de Justicia, tendrá a cargo la administración y disposición de los bienes inmue-bles así adjudicados, de los cuales podrán disponer mediante arrendamiento o venta en pública subasta, conforme al reglamento aprobado por ellos, cuyo pro-ducto ingresará al Fondo General.” (Énfasis suplido.)


 Art. 393 del Código Político, 3 L.P.R.A. sec. 417.

“Edificios, obras y bienes públicos, a cargo del Secretario

“El Secretario de Transportación y Obras Públicas tendrá a su cargo todos los edificios públicos pertenecientes al Estado Libre Asociado de Puerto Rico y todas las obras públicas estaduales sea cual fuere su naturaleza y nombre, ya fueren costeadas con fondos donados, o asignados por cualquier persona o corpo-ración o por el Gobierno o Congreso de los Estados Unidos, a beneficio del Estado Libre Asociado de Puerto Rico. Estará encargado asimismo de toda la propiedad cedida por el Gobierno de España al de los Estados Unidos, y cuya administra-ción se puso en manos del Gobierno de Puerto Rico con arreglo a la sección 13 de la Ley del Congreso denominada ‘Ley para proveer, temporalmente, de rentas y un gobierno civil a la Isla de Puerto Rico, y para otros fines’.”
A tenor con estos deberes y facultades y en virtud de lo dispuesto en el Art. 181 del Código Penal de 1974, el Secretario de Transportación y Obras Públicas *536promulgó el 13 de junio de 1976 una resolución donde otorgaba su consentimiento para el uso de los tablones de expresión pública:
“Por virtud de la facultad que me eonfiere[n] la Ley Núm. 4 de 13 de junio de 1976 y la Ley Núm. 212 de 12 de mayo de 1942, según enmendada, doy el consen-timiento para el uso de los tablones de expresión pública en las propiedades pú-blicas bajo mi custodia, para pegar, fijar, imprimir o pintar cualquier aviso, anuncio, letrero, cartel, grabado, pasquín, cuadro, mote, escrito, dibujo, figura o cualquier otro medio similar, no importa el asunto, artículo, persona, actividad, tema, concepto o materia a que se haga referencia en los mismos.
“Además, decreto el Reglamento para establecer las normas para el uso de los tablones de expresión pública en los cuales se llevará a cabo exclusivamente las actividades mencionadas arriba.” (Énfasis nuestro.)
Llamamos la atención al hecho de que según certificación del Departamento de Estado emitida el 20 de julio de 1987, “hasta el presente el Departamento de Transportación y Obras Públicas no ha radicado en [el Departamento de Estado], a tenor con las disposiciones de la Ley Núm. 112 del 30 de junio de 1957, según enmendada, el Reglamento para Regular los Tablones de Expresión Pública en las propiedades públicas bajo la custodia del Secretario de Transportación y Obras Públicas . . . .”


 Un análisis de la trayectoria histórica de este artículo refleja que la dispo-sición original provino del Art. 602(f) del Código Penal de California. Se incor-poró a nuestro ordenamiento jurídico a través del Art. 517(6) del Código de 1937. Este artículo estuvo vigente hasta junio de 1974 cuando se aprobó el Art. 181, Ley Núm. 115 de 22 de julio de 1974.
Deering’s California Codes, Penal Code Annotated, 1983 edition, Bancroft Whitney, sec. 602, pág. 616:

“Sec. 602. Tresspasses constituting misdemeanors; enumeration

“(f) ... or putting up, affixing, fastening, printing, or painting upon any property belonging to the state, or to any city, county, town, or village, or dedicated to the public, or upon any property of any person, without license from the owner, any notice, advertisement, or designation of, or any name for any commodity, whether for sale or otherwise, or any picture, sign, or device intended to call attention thereto.” (Énfasis suplido.)
Véase Art. 517(6) del Código Penal de 1937 (33 L.P.R.A. ant. sec. 2067) ed. 1956:

“Sec. 2067. Transgresión

“Incurrirá en delito menos grave toda persona que voluntariamente co-metiere cualquiera de las siguientes violaciones:
“6. Poner, pegar, fijar, imprimir o pintar sobre cualquier propiedad pertene-ciente al gobierno o municipio, ciudad o pueblo, o consagrada al público, o sobre *537la propiedad de cualquiera persona, sin permiso del dueño, cualquier aviso, anun-cio, designación o nombre de cualquier artículo, para ofrecerlo en venta, u otro fin, o cualquier cuadro, letrero o mote, con objeto de llamar la atención hacia el mismo.” (Énfasis suplido.)
La Ley Núm. 115, supra, dispone:
“Toda persona que pegare... sobre cualquier propiedad pública cuya visibi-lidad o utilidad esté revestida de un particular interés público, o que tenga un valor histórico o artístico, o sobre cualquier propiedad privada sin el consenti-miento del dueño o encargado....” (Énfasis suplido.) 1974 Leyes de Puerto Rico 503.
Como podrá observarse, el elemento común en todas estas disposiciones es que lo que se prohíbe es pasquinar sin el consentimiento del dueño o encargado.


 Ley Núm. 115, supra.


 Con respecto al Art. 6 del Código Penal, 33 L.P.R.A. see. 3021, la profe-sora Nevares-Muñiz se expresa como sigue sobre la interpretación del estatuto penal:
“El primer párrafo del artículo 6 enuncia la regla general de interpretación que habrá de seguir el magistrado al aplicar la ley. En los países de la órbita jurídica de la Europa continental se clasifica la interpretación judicial a base de los medios utilizados y del resultado obtenido. En ese esquema de clasificación la regla enunciada en el primer párrafo del artículo correspondería respectiva-mente a lo que se conoce como interpretación gramatical e interpretación decla-rativa. Nevares Muñiz, Derecho Penal, See. 4.5.2.
“La interpretación gramatical se refiere a que el magistrado habrá de exa-minar el significado gramatical de las palabras y la sintaxis de las oraciones en la ley. Si el análisis revela una interpretación clara ahí habrá de concluir la interpretación del magistrado.
“Cuando la interpretación se evalúa en términos del resultado, tenemos en el artículo un caso de interpretación declarativa. Se trata de aquella interpretación donde el juez aplica la ley estableciendo una correspondencia exacta entre la letra y el espíritu de la ley.” (Énfasis suplido.) D. Nevares-Muñiz, Código Penal de Puerto Rico, Revisado y Comentado, San Juan, Ed. Rev. C. Abo. P.R., 1986, pág. 10.


 Véase nuestra discusión anterior sobre la limitación a la libre expresión (Parte I de esta opinión).


 El Diccionario General Ilustrado de la Lengua Española, Vox, 3ra ed., Madrid, Ed. Biblograf, 1976, pág. 1264, ofrece una definición idéntica.


 “SR. GALLISÁ: Ademá[s], de ‘excepto en postes’ había alguna otra ex-cepción en el anterior Artículo.
SR. APONTE COLÓN: En el anterior no había excepción. Ahora se puso ‘excepto en postes’.
SR. PRESIDENTE: Contestada la pregunta.
SR. GALLISÁ: Señor Presidente, para ver si puedo hacer otra pregunta. SR. PRESIDENTE: Adelante, compañero.
SR. GALLISÁ: No había una excepción de postes de telégrafos. O si fue que se eliminó a los fines de cuadrar bien la intención legislativa.
SR. APONTE COLÓN: Sí. En postes se entienden [sic] que son de telé-grafos y de teléfono.
SR. GALLISÁ: Todos los postes.
SR. APONTE COLÓN: Todos los postes.”


 Representante señor Orama Monroig:
“... Y no hay duda alguna, compañero Aponte Toro, que esto es ya un pro-blema. Es un problema de tal naturaleza que el Artículo 181, como está concebido en el Código Penal Nuevo, no ha resultado eficaz, precisamente para lo que se *541quería desalentar en la forma más efectiva, las pasquinadas indiscriminadas. Por eso es que en esta nueva legislación se permite en primer lugar, sin autoriza-ción de nadie en los postes, los postes del alumbrado público generalmente están localizados como todos sabemos en sitios bien visibles. Y ahí van los retratos de los compañeros del Ala Derecha, del Ala Izquierda[,] del Centro, de cualquiera . ...” (Énfasis suplido.)